Citation Nr: 1208785	
Decision Date: 03/07/12    Archive Date: 03/19/12

DOCKET NO.  05-23 653	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for choroiditis, claimed as a bilateral eye condition.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Evan M. Deichert, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1951 to May 1951.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a June 2004 decision by the Department of Veterans Affairs (VA) St. Petersburg, Florida Regional Office (RO). 

This is the third time that this case has come before the Board.  First, in an August 2010 decision, the Board denied the Veteran's claim.  After the Veteran submitted additional evidence following the Board's decision, in April 2011, the Board vacated its previous decision then again denied his claim.  The Veteran appealed this denial to the Court of Appeals for Veterans Claims (Court).  In October 2011, the Court approved the parties' Joint Motion for Remand.  The case has now returned to the Board.  

The Board recognizes that where a case has been remanded to the Board, the order of the Court constitutes the law of the case, and the Board is bound to follow the Court's mandate.  See Winslow v. Brown, 8 Vet. App. 469, 472 (1996).  Thus, for reasons explained in greater detail below, the Board shall remand the Veteran's claim for further development.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for a bilateral eye condition which he contends is causally related to his active service.  For the reasons that follow, the Board shall remand the Veteran's claim for further development. 

Generally speaking, in order to grant a service connection claim, the Board must find medical evidence that the Veteran currently suffers from a disability, medical evidence (or, in certain circumstances, lay evidence) of an in service incurrence or aggravation of that disability, and medical evidence of a nexus between the present disability and the disability claimed in service.  Hickson v. West, 12 Vet. App 247, 253 (1999) (citing 38 C.F.R. § 3.303(a)).  

Heretofore, the Board denied the Veteran's claim, finding that he was not suffering from a current disability and that his eye condition preexisted service and was not aggravated by his active service.  Specifically, the Board noted that on an October 1950 record of induction from the Veteran's local draft board, the Veteran stated that he had one bad eye in which he saw spots.  The PULHES physical profile section of this record of induction assigned his eyes a 3.  The Veteran's October 1951 induction examination similarly found that the Veteran had vision of 20/800 in his right eye, and he was again assigned a 3 on his physical profile.  Finally, in May 1951, a clinical abstract noted that the Veteran had suffered from poor vision for the prior year and a half following the extraction of 5 pyogenic teeth.  It found both that his condition existed prior to his active service, and that it was not aggravated by his active service.  

The parties' Joint Motion found fault with three aspects of the Board's decision: first, that the Board had not supported its finding that the Veteran is not currently suffering from a disability with an adequate statement of reasons and bases; second, that the Board had not supported its finding that the Veteran's eye condition preexisted service and was not aggravated by his active service with clear and unmistakable evidence; and third, that the Board did not address whether reasonable efforts have been made to obtain all of the Veteran's service treatment records.  

Given the problems identified by the Joint Remand, the Board believes that a remand is necessary to further develop the Veteran's claim. 


Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  The RO/AMC should ensure that the Veteran's complete service treatment records and service personnel records have been obtained and associated with his claims file.  The RO/AMC should seek to obtain his records from all usual governmental sources.  If the RO/AMC determines that no records beyond those that are already associated with the claims file can be obtained, then the RO/AMC should make a formal finding of this fact on the record. 

2.  The Veteran should be scheduled for a VA examination before an examiner with the appropriate expertise to determine the nature and etiology of his claimed bilateral eye condition.  The claims folder should be made available to and reviewed by the examiner.  All appropriate tests and studies should be conducted.

After examining the Veteran, the examiner is asked to answer the following questions:

a) From what (if any) bilateral eye condition does the Veteran currently suffer?  

b)  From what eye condition did the Veteran suffer during his active service?  Is any current condition from which he now suffers the same as what he had during his active service?

c) If you find that the Veteran currently suffers from an eye condition that he did not have during his active service, then is it at least as likely as not (i.e. a 50 percent chance or greater) that this condition is causally related to his active service?

d) Was the eye condition that the Veteran suffered from during his active service noted prior to his entry to service?  That is, do either the October 1950 report of induction or the October 1950 report of medical examination note or reference the condition from which the Veteran suffered during his active service?  If this condition was noted, then was this condition aggravated during his active service, that is, was there an increase in severity during service that was not due to the natural progress of the condition?  

e) If you find that the Veteran's in-service eye condition was not noted prior to his entry, then the examiner should state the likelihood the eye condition existed prior to service.  If it did exist prior to service, the examiner should indicate the likelihood the condition worsened during service, and if so, indicate whether that increase in disability was due to the natural progression of the condition.  

The examiner should describe all findings in detail and provide a complete rationale for all opinions offered.  If the examiner is unable to render a determination he/she should so state and indicate the reasons.

3.  The RO/AMC should then readjudicate the Veteran's claims.  If action remains adverse to the Veteran, the RO/AMC should provide the Veteran and his representative with a Supplemental Statement of the Case and allow an appropriate opportunity to respond. Thereafter, the case should be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).




